--------------------------------------------------------------------------------

THE SYMBOL “*****” DENOTES PLACES WHERE PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. SUCH MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

Exhibit 10.27

LICENSE AGREEMENT

     This License Agreement (this “Agreement”) is made and entered into as of
the 6th day of February, 2008, by and between AlphaKat - Global Energy GmbH, a
company organized and existing under the laws of Germany (“Licensor”), and
American Renewable Diesel, LLC, a limited liability company organized and
existing under the laws of the State of Delaware (“American”).

     WHEREAS, AlphaKat GmbH, a company organized and existing under the laws of
Germany (as further defined below, “AK”), has granted certain rights to Licensor
with respect to a proprietary technology to convert waste material that contains
hydrocarbons into diesel oil (as further defined below, the “Technology”) in
various countries, including the United States;

     WHEREAS, American is interested in obtaining license rights from Licensor
with respect to the Technology, all on the terms and conditions set forth
herein, to secure or to help secure orders for the sale of the equipment that
utilizes the Technology; and

     WHEREAS, Licensor is willing to grant such license rights to American, all
on the terms and conditions set forth herein;

     NOW, THEREFORE, in light of the mutual premises set forth herein and other
good and valuable consideration, the receipt and the sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound hereby,
agree as follows.

ARTICLE 1 – DEFINITIONS AND INTERPRETATION

Section 1.1 Capitalized Terms. Unless otherwise specified herein, the following
capitalized terms shall have the following meanings:

     “Affiliate” means, in relation to any Person, any other Person that
controls, is controlled by, or is in common control with, such Person. For the
purpose of this definition, control means the direct or indirect control of
fifty percent (50%) or more of the voting rights in such Person or the power to
direct the management or policies of such Person, whether by operation of law,
by contract or otherwise. Except as shall otherwise be expressly provided in
this Agreement, and for the avoidance of any doubt, as of the Effective Date,
(i) Licensor and AK are Affiliates and (ii) Licensor and Global are Affiliates,
but AK and Global are not Affiliates.

     “Agreement” has the meaning set forth in the first paragraph hereof.

--------------------------------------------------------------------------------

     “AK” means AlphaKat GmbH, a company organized and existing under the laws
of Germany, and its successors and permitted assigns.

     “American” has the meaning set forth in the first paragraph hereof and
includes its successors and permitted assigns.

     “Commercial Waste” means all non-hazardous solid waste that is collected
from commercial establishments, including residential apartment buildings,
office buildings, restaurants, industrial parks, all other business facilities
and all recyclable materials from recycling facilities.

     “Competitor of Licensor” means a Person, directly or through Affiliates,
engaged primarily in the business of selling equipment that converts waste or
organic feedstock(s) containing hydrocarbon materials into diesel fuel or any
Person that is involved primarily in the development of such equipment or the
technology on which it is based.

     “Contracted Waste” means all non-hazardous waste, regardless of the source
of such waste, which is under contract to be delivered to Covanta or any of its
Affiliates for disposal in, or processing by, one of the facilities owned or
operated by Covanta or any of its Affiliates.

     “Covanta” means Covanta Energy Corporation, a Delaware corporation.

     “Covanta License Agreement” means the License Agreement of even date
herewith entered into between Licensor and Covanta, a copy of which is attached
hereto as Exhibit 1.

     “Customer” means any Person that is not owned or controlled by American
that wants to purchase a System for its own account.

     “Default” has the meaning set forth in Section 10.1.

     “Demonstration Plant” means the System to be purchased by Covanta as
provided for in the Covanta License Agreement, the order for which has been
procured by American.

     “Dispute” has the meaning set forth in Section 9.1.

     “Effective Date” has the meaning set forth in Section 5.1.

     “Extended Period” means the period that begins on the date that the Initial
Period terminates and ends on the date that this Agreement terminates.

     “Feedstock” means Household Waste, Contracted Waste, Commercial Waste or
Radial Biomass, as the case may be.

Execution Copy

2

--------------------------------------------------------------------------------

     “Full Right” means that the Person being granted the right(s) described
herein shall be the only Person that is entitled to exercise such right(s) so
long as this Agreement is in effect and that no other Person shall be
authorized, by the grantor of such right(s), to exercise such right(s) or be
granted such right(s).

     “Global” means Global Energy, Inc., a Nevada corporation.

     “Household Waste” means all non-hazardous, post-recycled municipal solid
waste which is collected from residences, which waste is of the type normally
accepted for processing at waste to energy facilities in the United States.

     “ICC” means the International Chamber of Commerce.

     “ICC Rules” has the meaning set forth in Section 9.1.

     “Improvements” means all the techniques, enhancements, modifications,
changes, experience, methods, information, data or knowledge that will be
created or acquired in the future relating to the Technology and/or the
manufacturing of such components for Systems (whether or not patentable, useful
or workable) through the implementation, development, testing and improvement of
the Technology.

     “Initial Period” means the period which begins on the date that the Interim
Period ends and terminates on the second (2nd) anniversary thereof.

     “Intellectual Property” means any intellectual property and/or proprietary
information and materials relating to the Technology along with all rights
therein, whether existing before or conceived or developed after the Effective
Date (except as otherwise expressly provided), including: (i) patents, patent
applications, patent disclosures and inventions (whether or not patentable and
whether or not reduced to practice), including the Patents; (ii) trademarks,
service marks, trade dress, trade names, corporate names, logos, slogans and
Internet domain names, together with all goodwill associated with each of the
foregoing; (iii) copyrights and copyrightable works; (iv) trade secrets,
confidential information and know-how (including ideas, formulae, compositions,
manufacturing and production processes and techniques, research and development
information, test data and results, drawings, specifications, designs, supplier
lists and related information); and (vi) registrations, applications,
divisionals, continuations, continuations-in-part, foreign counterparts and
renewals for any of the foregoing.

     “Interim Period” means the period which begins on the Effective Date and
ends twelve (12) months following the date that the Demonstration Plant has been
successfully commissioned and is ready for commercial operation; provided,
however, that if the Demonstration Plant passes the performance test that is
agreed to by AK and Covanta (all as further provided for in Section 2.2(c) of
the Covanta License Agreement) more than thirty (30) days prior to the scheduled
end of the Interim Period, the Interim Period shall terminate thirty (30) days
following the date that the Demonstration Plant has passed

Execution Copy

3

--------------------------------------------------------------------------------

such performance test, Licensor to provide a notice to such effect to American
in writing; provided further, however, that the Interim Period shall in no event
be longer than two (2) years.

     “KDV 500” means the system of components, including all of the structural
steel, piping, pumps, vessels, control systems, wiring, two proprietary “mixing
turbine pumps” and the operations, maintenance and start-up manuals provided by
AK, to convert hydrocarbon feedstock, including any Feedstock, into diesel oil
using the Technology which is capable of producing a minimum of 500 liters of
diesel oil per hour.

     “Licensor” has the meaning set forth in the first paragraph hereof and
includes its successors and permitted assigns.

     “Parties” means Licensor and American.

     “Party” means Licensor or American, as the case may be.

     “Patents” means any existing or future patent applications, patents,
registrations, utility models and utility model applications relating to the
Technology which are necessary or useful to manufacture or to sell, offer for
sale, use or otherwise make available Systems or the components of Systems,
including those set forth in Exhibit 2 attached hereto.

     “Person” means any natural person, corporation, company, partnership,
business trust, governmental authority or other entity.

     “Purchase Order” has the meaning set forth in Section 2.5.

     “Purchaser” has the meaning set forth in Section 2.5.

     “Qualified Right” means that the Person being granted the right(s)
described herein shall be entitled to exercise such right(s) so long as this
Agreement is in effect, but the grantor of such right(s) shall be entitled to
grant such right(s) or allow such right(s) to be exercised by all other Persons
except a Person that is precluded from exercising such right(s) under the
express terms hereof.

     “Radial Biomass” means biomass, including wood, wood waste and other types
of cellulosic materials which are collected within or from an area within a 100
mile radius of any biomass facility owned by Covanta or an Affiliate of Covanta
in the states of California or New York as of the Effective Date.

     “Rights Agreements” means (i) the “Terms of Agreement” dated May 2, 2007,
(ii) the “Shareholders’ Agreement” dated July 10, 2007 and (iii) the Articles of
Association of Licensor dated November 14, 2007 and November 22, 2007, a copy of
each of which is attached hereto in Exhibit 2.

Execution Copy

4

--------------------------------------------------------------------------------

     “System” means any system of components, whether it is in existence today
or developed hereafter, including all of the structural steel, piping, pumps,
vessels, control systems, wiring, the proprietary “mixing turbine pump(s),” any
new components of any future system of components and all of the operations,
maintenance and start-up manuals provided by AK, to convert hydrocarbon
feedstock, including any Feedstock, into diesel oil using the Technology,
including, for the avoidance of doubt, the KDV 500.

     “Technology” means the proprietary, renewable diesel technology developed
by Dr. Christian Koch (as well as any related technology licensed to Dr.
Christian Koch or to AK) to convert municipal solid waste, organic materials,
sludge and other hydrocarbon materials, including Feedstock, to diesel oil,
including all Improvements to such technology made or acquired from time to
time, including Intellectual Property, Systems, the formulation of catalysts
used in Systems and all related materials and information.

     “Territory” has the meaning set forth in Section 2.1.

     “Third Party Purchaser” has the meaning set forth in Section 2.5.

Section 1.2 Interpretation. In this Agreement, unless otherwise indicated or
required by the context:

     (a) Reference to and the definition of any document (including this
Agreement) or any applicable law shall be deemed a reference to such document or
applicable law as it may be amended, supplemented, revised or modified from time
to time;

     (b) All references to an “Article,” “Section” or “Exhibit” are to an
Article or Section hereof or to an Exhibit attached hereto;

     (c) Article and Section headings and other captions are for the purpose of
reference only and do not limit or affect the meaning of the terms and
provisions hereof;

     (d) Defined terms in the singular include the plural and vice versa, and
the masculine, feminine and neuter gender include all genders;

     (e) The words “hereof,” “herein” and “hereunder” and words of similar
import refer to this Agreement as a whole and not to any particular provision of
this Agreement; and

     (f) The words “include,” “includes” and “including” mean include, includes,
and including “without limitation” and “without limitation by specification.”

Execution Copy

5

--------------------------------------------------------------------------------

ARTICLE 2 – LICENSE RIGHTS

Section 2.1 Grant of License Rights. Subject to the terms of this Agreement,
Licensor hereby grants American the Full Right in the Territory to market and
sell Systems and utilize the Technology. As of the Effective Date, the territory
(the “Territory”) shall be the states of California, New York and Texas, it
being agreed that Licensor shall not grant any Person the right to sell Systems
in New Jersey or Florida before the date by which American must satisfy the
requirement set forth in clause (ii) of the first sentence of Section 2.1(b) .
For the avoidance of doubt, American shall be entitled to exercise any or all of
the license rights that are granted to it in the Technology itself or through
any of its Affiliates, but American shall not have the right to issue
sublicenses to any Person other than an Affiliate. The Parties further agree as
follows:

     (a) Notwithstanding anything that is contained herein to the contrary,
American shall be credited for the sale of all of the Systems sold to Covanta
during the term of this Agreement regardless of whether such Systems are for use
inside or outside the Territory.

     (b) American shall be required to secure or to help Licensor or Global to
secure (i) an order for one KDV 500 prior to the end of the Interim Period (it
being agreed that the Purchase Order being placed by Covanta for the
Demonstration Plant satisfies this requirement) and (ii) orders for an
additional two KDV 500s prior to the end of the Initial Period. If American
fails to secure or help Licensor or Global to secure orders for a total of three
KDV 500s prior to the end of the Initial Period, Licensor shall have the right,
in its sole and absolute discretion, to notify American that it must give up its
Full Rights for one (1) of the states in the Territory (such state to be
selected by American). If American meets the two (2) requirements set forth in
this Section 2.1(b), the Territory thereafter shall be the states of California,
New York, Texas, New Jersey and Florida. The phrases “secure orders” as used
herein mean that a Person has executed a Purchase Order for one or more KDV 500s
and made the initial deposit thereunder.

     (c) Licensor acknowledges and agrees that the ability of American to meet
the requirements set forth in this Section 2.1 will depend, in part, on the
initial three KDV 500s installed in the United States (including the
Demonstration Plant) demonstrating the technical and financial viability of the
Technology. Notwithstanding anything contained herein to the contrary, (i) if
there is any delay in the installation of any of the initial three (3) KDV 500s
in the United States, including the Demonstration Plant (with such KDV 500s
meeting all performance guarantees), beyond the date committed by AK in the
applicable Purchase Order or (ii) if any such KDV 500s experience operating or
financial problems due to a failure of the KDV 500 to operate in accordance with
its performance guarantees, then all of the time periods set forth in this
Section 2.1 shall be extended automatically for the full period of all such
delays for all purposes hereof.

Execution Copy

6

--------------------------------------------------------------------------------

     (d) During the Extended Period, American shall be required to secure orders
for: (i) two (2) KDV 500s per year for each of the first two (2) full calendar
years of the Extended Period; (ii) five (5) KDV 500s per year for each of the
next two (2) calendar years of the Extended Period; and (iii) ten (10) KDV 500s
per year for each calendar year thereafter, each such determination to be made
on a cumulative basis (such that American shall be entitled to credit additional
KDV 500s sold in one year above the minimum requirement for that year to a later
year). If American fails to meet any such targets in any calendar year during
the Extended Period, Licensor shall have the right, in its sole discretion, to
notify American that it shall only have a Qualified Right in all of the states
in the Territory to market and sell Systems and utilize the Technology for the
remainder of the term of this Agreement. Licensor agrees that all Systems sold
by Licensor outside the Territory that are pursuant to a referral made by
American shall count towards American’s minimum purchase requirements hereunder.
However, none of the Systems purchased by Covanta or an Affiliate of Covanta for
its own account during the Extended Period shall count towards meeting
American’s minimum purchase requirements unless the sale of Systems is to a
project developed by American or an Affiliate of American in which Covanta is an
investor.

     (e) For purpose of meeting any of the minimum order thresholds for KDV 500s
which are set forth in this Section 2.1, if a System is developed by AK (such as
the “KDV 2000” which is currently under development by AK) that is capable of
producing a higher amount of diesel oil per hour than a KDV 500 (expected to be
2,000 liters per hour in the case of a “KDV 2000” as compared to 500 liters per
hour for a KDV 500), then such System will count as more than one KDV 500 based
on the amount of diesel oil per hour capable of being provided (expected to be
four KDV 500s in the case of a “KDV 2000”).

     (f) Notwithstanding anything contained herein to the contrary, American
shall not lose its Full Rights in any state in the Territory if it fails to meet
the cumulative order requirements in Section 2.1(b) or (d) if (i) AK is not able
to produce enough Systems to meet the Purchase Orders secured by American,
Licensor and Global or (ii) any problems experienced with the Technology in the
Systems installed by AK make it commercially unreasonable for American to secure
orders for any additional Systems until such problems have been resolved, in
which case the Parties shall agree to an equitable adjustment, in good faith, to
the cumulative requirements provisions of Sections 2.1(b) and (d) or extend the
date for such requirements to be performed.

     (g) If American fails to meet its performance obligations under this
Section 2.1 and Licensor elects to require American to give up its Full Rights
in one or more of the states in the Territory as further provided for herein,
American’s sole penalty will be for its rights in such state(s) to become a
Qualified Right to market and sell the Technology for the remainder of the term
of this Agreement.

Section 2.2 Obligation to Make Referrals. If any Person contacts Licensor or any
of its Affiliates regarding the purchase of one or more Systems for installation
in the Territory, Licensor shall refer such Person to American.

Execution Copy

7

--------------------------------------------------------------------------------

Section 2.3 Sales to Covanta Energy. The sale of all Systems to Covanta or to
any of its Affiliates, including the Demonstration Plant, shall be pursuant to
Purchase Orders placed with AK through Licensor, and American shall derive a
license fee on all such sales. Licensor shall mark up the cost of all of the
Systems that are sold to Covanta or any of its Affiliates (other than the System
for the Demonstration Plant) by ten percent (10%) and pay fifty percent (50%) of
such amount to American as its commission. Such commissions shall be paid to
American as the payments that are due from Covanta or its Affiliates are
received under the applicable Purchase Order.

Section 2.4 Commission on Sales to Other Customers. American shall be entitled
to a commission of five percent (5%) on all Systems that are sold in the
Territory. If American identifies a Customer that is interested in purchasing
one or more Systems in an area that is outside the Territory, American shall
refer such Customer to Licensor and, if such sale is completed (the decision to
complete such sale to be made by Licensor in its sole discretion), American
shall be entitled to a commission of five percent (5%) on such sale. Licensor
shall mark up the cost of all of the Systems on which American is entitled to a
commission by ten percent (10%) and pay fifty percent (50%) of such amount to
American as its commission. Commissions shall be paid to American as the
payments that are due under the applicable Purchase Orders are received. For the
avoidance of doubt, in connection with Customers that are identified by American
outside of the Territory, Licensor shall be obligated to pay the commission to
American if the System is sold within two (2) years after the Customer is
identified to Licensor by American.

Section 2.5 Purchase Orders. All purchase orders for System(s) (“Purchase
Orders”) shall be entered into by and between AK (or its designee) and the
ultimate purchaser of such System(s) (the “Purchaser”), although all Purchase
Orders shall be placed through Licensor and provide for the payment of a sales
commission to Licensor (except for the Systems sold for the Demonstration
Plant). Each Purchase Order shall include a set of representations and
warranties made by AK to the Purchaser which are consistent with those provided
by Licensor to American in Article 8 and a non-exclusive, irrevocable and
perpetual license (a “Use License”) for the Purchaser to (i) use, practice,
operate, maintain, repair and make Improvements to the System(s), (ii) purchase
the catalyst that is required for the operation of the System(s) from AK and/or
any Person that is authorized to manufacture and/or sell such catalyst by AK,
(iii) purchase components and spare parts for the System(s) from AK and/or any
Person that is authorized to manufacture and/or to sell such components and
spare parts and (iv) reproduce, modify and internally distribute copies of any
and all materials and information received by American from Licensor and/or AK
relating to the System(s), in whole or in part. In addition, if the Purchaser
sells or transfers any of the System(s) to any Person (a “Third Party
Purchaser”), the Purchaser shall be entitled to transfer its Use License to such
Third Party Purchaser and each Third Party Purchaser shall be entitled to
transfer such Use License to another Third Party Purchaser. Notwithstanding
anything to the contrary contained or implied in clauses (ii) or (iii) of this
Section 2.5, all Purchasers and all Third Party Purchasers shall be entitled to
procure components, spare parts and catalysts that

Execution Copy

 8

--------------------------------------------------------------------------------

are commercially available from any Person. Further, if AK and the Persons
authorized to make spare parts and components that are not commercially
available are unable to timely supply the spare parts and components ordered by
a Purchaser or a Third Party Purchaser, such Purchaser or Third Party Purchaser
shall be authorized to purchase such spare parts and components from any other
Person and to make such spare parts and components itself.

ARTICLE 3 – ANNUAL PRICING; NO ROYALTIES

Section 3.1 Annual Pricing. Licensor, American and AK shall agree on a procedure
to establish the price, at the end of each November, for the following year, of
(i) Systems, (ii) the catalyst that is used with the Technology, (iii)
replacement/spare parts for Systems and (iv) the cost for AK or Licensor to
provide services on Systems or other engineering services in order to (a) ensure
that such prices are not increased inappropriately from year to year and (b) to
provide price certainty to American for the upcoming year in connection with its
sales and marketing efforts. The Parties are aware that the current price of a
KDV 500 includes a technology fee of [*****] and acknowledge that the minimum
technology fee to AK from the sale of a System in the future, as arrangements
are put in place by AK to broaden the manufacturing base and reduce the total
cost of the Systems will include a technology fee not to exceed [*****].
Licensor, American and AK shall use their best efforts to negotiate in good
faith and agree as soon as practicable to the terms of such procedure and any
other mechanisms that may be necessary or helpful to determine the pricing for
the Systems or any other items. Licensor shall provide American, prior to the
end of each November, with the updated pricing for the following year. Licensor
further agrees (and AK, by its execution of this Agreement in the space provided
below, agrees) that American’s Customers will not be charged more during any
year for a System than the lowest price that is paid by any other licensee of
Licensor or customer of AK for a comparable System in such year in the United
States.

Section 3.2 No Royalties. Neither American (or its Affiliates) nor any
Purchasers or Third Party Purchasers shall be required to pay royalties to
Licensor, AK, Global or any other Person in connection with the exercise by
American or its Affiliates of any of the license rights in the Technology
granted under this Agreement.

ARTICLE 4 – CERTAIN OBLIGATIONS OF THE PARTIES

Section 4.1 Supply of Information. Licensor shall supply American from time to
time with all information relating to the installation and operation of Systems
reasonably required or requested by American. Further, Licensor and/or AK shall
provide American with any revised or updated installation or operating manuals
or bulletins as soon as such materials are completed and available for
distribution.

Execution Copy

9

--------------------------------------------------------------------------------

Section 4.2 Provision of Technical Assistance. Notwithstanding Section 4.1,
Licensor shall not have any obligation to provide any engineering services or
technical assistance regarding the Technology or the Systems under this
Agreement. Any such services and assistance may be provided under other
agreements with Licensor or with AK.

Section 4.3 Acknowledgment and Agreement. Licensor shall arrange for Dr.
Christian Koch to execute this Agreement in the space that is provided below, on
behalf of himself and in his capacity as the President of AK, to evidence (i)
their acknowledgement that they have reviewed this Agreement and agree to any
obligations on their parts, (ii) their consent to the terms of this Agreement
and (iii) their agreement for AK to enter into a substantially similar form of
license agreement with American if the rights of Licensor pursuant to or as
contemplated by the Rights Agreements are not supplemented to the extent
necessary to enable Licensor to grant all of the rights being granted to
American hereunder or if any such rights granted to Licensor are terminated for
any reason, such new license agreement to preserve American’s Full Rights and/or
Qualified Rights in the Territory.

ARTICLE 5 – EFFECTIVE DATE AND TERM

Section 5.1 Effective Date. This Agreement shall become effective on the date
that it has been signed by both of the Parties and by Dr. Christian Koch (the
“Effective Date”).

Section 5.2 Term of the Agreement. This Agreement shall continue in effect from
the Effective Date until July 1, 2028 unless it is terminated earlier by the
provisions hereof or by either Party in accordance with its rights hereunder.

ARTICLE 6 – INTELLECTUAL PROPERTY

Section 6.1 No Transfer of Ownership of the Technology. The Parties agree that
this Agreement shall not transfer the ownership of the Technology or any of the
Intellectual Property therein, and that American will not have any right, title
or interest in or to the Technology, except as expressly licensed to American
pursuant to this Agreement or any separate agreement.

Section 6.2 Improvements. All Improvements conceived, developed or acquired by
AK or Licensor during the term hereof shall be included under the license rights
granted herein. All such Improvements conceived, developed or acquired
exclusively by AK or Licensor shall remain the property of AK or Licensor,
respectively.

Execution Copy

10

--------------------------------------------------------------------------------

ARTICLE 7 – INFRINGEMENT AND DESIGNATIONS

Section 7.1 Notice of Infringements. During the term hereof, Licensor and
American shall promptly notify each other in writing with respect to any claim
of infringement of any Patent or other right asserted against it by any Person
arising out of the exercise of the rights being granted hereunder.

Section 7.2 Indemnity for Infringement or Misappropriation. Licensor shall
indemnify and hold harmless American, its Affiliates, any Purchasers and Third
Party Purchasers (collectively, the “Indemnified Parties”) from any and all
claims of infringement or misappropriation and attendant damages and costs by
virtue of the exercise of the rights granted to an Indemnified Party hereunder
or under any Purchase Order. To secure the indemnity provided for in this
Section 7.2, the Indemnified Party shall: (i) provide notice to Licensor of the
claim giving rise to the liability as soon as reasonably practicable after
receiving a notice of the claim, it being agreed that any delay in providing
such notice to Licensor shall not relieve Licensor of its indemnity obligations
except to the extent it was prejudiced by such delay; and (ii) use reasonable
business efforts to cooperate fully with Licensor in defending the claim;
provided, however, that Licensor shall not enter into any settlement or
compromise creating any payment obligation, admission or other obligation on the
part of any Indemnified Party without such Indemnified Party’s prior written
consent. The Indemnified Parties shall permit Licensor to defend and compromise
such claim, but each Indemnified Party may employ its own counsel, at its own
expense, to assist Licensor with respect to any such claim. Notwithstanding the
foregoing, the Indemnified Parties shall not be entitled to indemnification
hereunder if the infringement is due to the Indemnified Party or its Affiliates:
(i) using the System in violation of the express written operating instructions
that are provided by AK if the subject claim would have been avoided but for
such unauthorized use; or (ii) modifying the System in a manner which is not
authorized by Licensor which actually causes such infringement if the subject
claim would have been avoided but for such modification.

Section 7.3 Use of Designations. If requested by Licensor in writing, American
shall, in accordance with the written instructions of Licensor, provide for any
System or any part of the Technology, legible statutory notice of any Patent,
the existence of the license herein granted and the identity of Licensor and/or
AK. Notwithstanding anything contained herein to the contrary, no rights are
being granted by either Party to the other regarding their respective trade
names or trademarks.

Section 7.4 Limitation of Liability. The Parties expressly waive any claims
against each other and their respective Affiliates for indirect, special,
non-compensatory, incidental, punitive, exemplary or consequential damages of
any type, whether arising in contract or tort (including negligence, whether
sole, joint or concurrent or strict liability), arising out of or relating to
this Agreement or a breach hereof; provided, however, that this provision shall
not waive any claims that the Parties may have under any other agreements
entered into between the Parties. The limitations on liability and the remedies
set forth in this Agreement have been expressly bargained for by the Parties and
reflect the knowing allocation of the risks inherent in this Agreement between
the Parties.

Execution Copy

 11

--------------------------------------------------------------------------------

ARTICLE 8 – REPRESENTATIONS AND WARRANTIES

Section 8.1 Party Representations. As of the Effective Date, each Party
represents and warrants to the other Party that:

     (a) It is duly organized and validly existing and, where applicable, is in
good standing under the laws of the jurisdiction of its formation and it has all
requisite power and authority to enter into and perform its obligations under
this Agreement;

     (b) The execution, delivery and performance of this Agreement have been
authorized and approved by its Board of Directors or Managers, as the case may
be, and do not and will not (i) violate any law, rule, regulation, order, decree
or permit which is applicable to it or (ii) violate its organizational documents
or any agreement to which it is a party;

     (c) This Agreement is a legal and binding obligation of such Party,
enforceable against such Party in accordance with its terms, except to the
extent enforceability is modified by bankruptcy, reorganization and other
similar laws affecting the rights of creditors generally and by general
principles of equity; and

     (d) There is no litigation pending or, to the best of its knowledge,
threatened to which such Party, its parent or any of its subsidiaries is a party
that, if adversely determined, would have a material adverse effect on the
financial condition, prospects or business of such Party or its ability to
perform its obligations under this Agreement.

Section 8.2 Licensor Representations Regarding the Technology. As of the
Effective Date, Licensor represents and warrants to American, its Affiliates and
each Purchaser and Third Party Purchaser that:

     (a) A list of all relevant Patents as of the Effective Date is set forth in
Exhibit 3 attached hereto and all such Patents are current and valid as of the
Effective Date with any and all required fees to maintain the same having been
paid;

     (b) Licensor has licensed or otherwise has or otherwise will secure the
rights in and to the existing and future Technology, including Intellectual
Property, necessary for Licensor to grant to American the rights being granted
in this Agreement, and there are no rights, options or other contractual
obligations on the part of AK, Dr. Christian Koch of any other Person that would
result in such Technology, including Intellectual Property, no longer being
owned by or licensed to AK or licensed by Licensor, and AK shall maintain,
prosecute and defend (or cause any other Person that owns any Patents to
maintain, prosecute and defend) all Patents and pay all fees in connection
therewith;

Execution Copy

12

--------------------------------------------------------------------------------

     (c) The Technology, including Intellectual Property, does not use or
include or rely on any third party intellectual property and no third party owns
any rights, including intellectual property rights, necessary to American’s
exercise of any of its rights under this Agreement that have not been licensed
to AK;

     (d) Except for any rights granted to Covanta or Global, no rights have been
provided to, or authorized for, any Person to exercise any rights in, the
Technology, including the Intellectual Property, which are inconsistent with the
rights granted to American hereunder;

     (e) The Technology as currently used by AK and as planned to be used by
Licensor and American in accordance with the terms of this Agreement, does not
infringe, misappropriate or otherwise violate any patent, copyright, trademark,
trade secret or other proprietary or intellectual property right of any Person,
and AK and/or Licensor have not received, and to its knowledge does not know of
any facts that could give rise to, any charge, complaint, claim, demand, notice
or other communication (i) alleging any such infringement, misappropriation or
other violation, (ii) requesting that AK and/or Licensor take a license from any
Person or (iii) challenging the validity or enforceability of the Intellectual
Property. AK and/or Licensor has no knowledge of any current or threatened
infringement, misappropriation or other violation by any Person of the
Intellectual Property, and AK and/or Licensor has not, and has no knowledge of
any facts that would require that there be, sent or otherwise communicated to
any Person any charge, complaint, claim, demand or notice asserting
infringement, misappropriation or other violation of any of any such
Intellectual Property; and

     (f) Licensor has provided American with a true and correct copy of the
Rights Agreements and there has not been any amendment to the Rights Agreements
since they were executed. Licensor shall provide American with a true and
correct copy of any amendments made to the Rights Agreements during the term
hereof and a copy of any additional agreements entered into by Licensor with AK
or Dr. Christian Koch regarding the rights of Licensor with respect to the
Technology. Licensor shall provide American with a copy of any default notice or
any similar communications received by Licensor from AK during the term hereof
and provide American with updates from time to time regarding the resolution of
any such termination notice. Licensor shall not agree to or make any amendment
to any of the Rights Agreements or enter into any other agreements regarding its
rights to the Technology that would reduce or affect any of American’s rights
under this Agreement.

ARTICLE 9 – RESOLUTION OF DISPUTES

Section 9.1 Dispute Resolution. The Parties agree to cooperate with each other
in good faith to try to resolve any controversy or dispute between them arising
under this Agreement (each a “Dispute”) in accordance with the following
procedures:

     (a) If a Dispute cannot be resolved informally, such Dispute shall
initially be referred, through written notice by one Party to the other Party,
to a meeting of senior

Execution Copy

 13

--------------------------------------------------------------------------------

management representatives of the Parties. The senior management representatives
will meet to resolve the Dispute within fifteen (15) days following presentation
of the matter to them.

     (b) If the Dispute cannot be resolved pursuant to Section 9.1(a), the Chief
Executive Officers of the Parties shall meet to resolve the Dispute within
fifteen (15) days following the conclusion of the consideration of the Dispute
under Section 9.1(a) .

     (c) If the matter is not resolved within thirty (30) days of the written
notice in Section 9.1(a), either Party may submit the Dispute to arbitration by
submitting a Request for Arbitration pursuant to Article 4 of the Rules of
Arbitration of the ICC or such equivalent arbitration rules of the ICC then in
effect (the “ICC Rules”), provided that nothing in this Agreement shall prevent
or delay either Party from applying for interim or conservatory measures
pursuant to Article 23 of the ICC Rules.

Section 9.2 Arbitration of Unresolved Disputes.

     (a) All Disputes arising out of or in connection with this Agreement that
are not resolved in accordance with the provisions of Section 9.1 shall be
finally settled under the ICC Rules by binding arbitration conducted in the
English language and held in London, England before a panel of three (3)
arbitrators. Notwithstanding anything to the contrary in the ICC Rules, the
following procedures shall apply for the appointment of the three (3)
arbitrators. Each Party shall appoint one (1) arbitrator, obtain its appointee’s
acceptance of such appointment and deliver written notification of such
appointment and acceptance to the other Party within thirty (30) days from the
date that the Dispute was submitted to arbitration. If a Party fails to deliver
written notification of its appointment of an arbitrator and his/her acceptance
within the time period provided in this Section 9.2, then such arbitrator shall
be appointed by the ICC in accordance with the ICC Rules and be deemed a
Party-appointed arbitrator for all purposes hereof. The first two arbitrators so
selected shall select the third arbitrator (who shall act as chairman of the
arbitration proceedings), prior to the thirtieth (30th) day following the
appointment of the second Party-appointed arbitrator. If the Party-appointed
arbitrators are unable to select a neutral arbitrator, they shall jointly submit
a list of four names (two each) to the ICC, which shall select the third
arbitrator from the list submitted to it.

     (b) No arbitrator shall be a past or present employee or agent of, or
consultant or counsel to, a Party or any Affiliate of a Party, unless such
restriction has been waived in writing by the other Party to the proceeding.

     (c) The substantive law governing the Dispute shall be the laws of the
State of New York.

     (d) The arbitrators shall have the sole power and authority to determine
the arbitrability of any Dispute arising under or relating to this Agreement or
the subject matter hereof. Subject to any other relevant limitations set forth
elsewhere herein, the arbitrators will have the power to award any type of
relief that is just and appropriate in

Execution Copy

14

--------------------------------------------------------------------------------

the arbitrators’ discretion, including compensatory damages, injunctive orders,
orders for specific performances and declarations of rights.

     (e) The arbitrators shall not have power, however, to award punitive,
consequential, exemplary or treble damages or any other type of relief in the
nature of a penalty, and the Parties hereby expressly waive any right they might
otherwise have to such relief. THE PARTIES HEREBY WAIVE ALL RIGHTS TO A TRIAL BY
JURY WITH RESPECT TO ANY DISPUTE ARISING OUT OF OR RELATING TO THIS AGREEMENT.

Section 9.3 Finality; Enforcement. Any decision or award of a majority of an
arbitral panel, as applicable, shall be final and binding upon the Parties. Each
Party agrees that the arbitral award may be enforced against it or its assets
wherever they may be found and that a judgment upon the arbitral award may be
entered in any court having jurisdiction thereof. The Parties hereby waive any
right to appeal or to review of the decision or the award of an arbitral panel
by any court or tribunal and also waive any objections to the enforcement of
such decision or award.

Section 9.4 Costs. The costs of arbitration shall be paid in accordance with the
decision of the arbitral panel pursuant to the ICC Rules.

Section 9.5 Continuing Performance Obligations. The existence of any Dispute or
the pendency of the Dispute resolution procedures set forth herein will not
relieve or excuse a Party from its ongoing duties and obligations under this
Agreement, and the Parties shall nevertheless proceed with the performance of
this Agreement in accordance with the terms hereof.

ARTICLE 10 – TERMINATION

Section 10.1 Termination Rights. This Agreement may be terminated by either
Party in the case of the failure of the other Party to fulfill any of its
material obligations hereunder (a “Default”) on ninety (90) days’ prior written
notice to the Party in Default, such notice to specify the performance failure
of such Party.

Section 10.2 Cure Rights. Notwithstanding anything contained herein to the
contrary, a Party that is in Default shall be entitled to cure such Default by
satisfying its performance obligation prior to the end of such ninety (90) day
period. Furthermore, if such Party is diligently proceeding to cure such Default
but such cure cannot be accomplished within such ninety (90) day period, the
Party in Default shall be given up to an additional sixty (60) days to cure the
Default so long as such Party continues to diligently pursue curing the Default.
If the Default is cured by the Party that is in Default prior to the end of the
cure period, then the notice of termination shall be null and void. If a Party
fails to cure a Default, then this Agreement shall terminate on the date set
forth in the notice of Default, but in no event prior to ninety (90) days
following the issuance of such notice of Default.

Execution Copy

15

--------------------------------------------------------------------------------

Section 10.3 Right to Retain the License. Notwithstanding anything contained
herein to the contrary, if Licensor is in Default for a failure to perform any
material obligation hereunder, American shall retain all the license rights and
other rights granted to American hereunder, without any obligation to purchase
any System through Licensor. In such case, American shall place all Purchase
Orders through AK.

Section 10.4 Termination by Licensor. If Licensor terminates this Agreement
based on a failure of American to fulfill any of its material obligations
hereunder, American shall not be relieved of the limitations and restrictions
imposed by this Agreement upon the use or dissemination of the Technology and/or
the Systems which is not at such time in the public domain; and that for
installed Systems, American shall retain all the license rights and other rights
granted to American hereunder.

ARTICLE 11 – GENERAL PROVISIONS

Section 11.1 Expenses. Except as is otherwise expressly provided in this
Agreement, each Party will bear its respective expenses incurred in connection
with the preparation, execution and performance of this Agreement.

Section 11.2 Confidentiality. The Parties agree to maintain the confidentiality
of this Agreement and the terms and conditions hereof. Any public announcements
or similar publicity with respect to this Agreement shall be issued at such time
and in such manner as the parties shall jointly determine. Notwithstanding the
foregoing, each Party (and its Affiliates) shall have the right to make all such
disclosures as required by applicable law or by any governmental body, including
any stock exchange or securities market to whose regulations or disclosure
requirements a Party is subject, without the consent of the other Party hereto;
provided, however, that in the event of any such required disclosure, the
disclosing Party (and its Affiliates), to the extent reasonably practicable,
shall provide the other Party with advance notice of any such disclosure and an
opportunity to comment thereon. The parties acknowledge that it is their intent
to limit, to the fullest extent possible, any publicity regarding their joint
cooperation during the Interim Period, it being recognized, however, that
American will need to contact public officials in connection with securing
permits or other approvals for the Demonstration Plant. In such regard, American
will undertake to obtain assurances of confidentiality from such public
officials, but disclosures may nevertheless result.

Section 11.3 Notices. All notices, consents, waivers and other communications
under this Agreement must be in writing and will be deemed to have been duly
given when (i) delivered by hand (with written confirmation of receipt), (ii)
sent by telecopier (with written confirmation of receipt), provided that a copy
is mailed by registered mail, return receipt requested, or (iii) when received
by the addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and telecopier
numbers set forth below (or to such other addresses and telecopier numbers as a
party may designate by notice to the other parties):

Execution Copy

16

--------------------------------------------------------------------------------

Licensor:

AlphaKat Global Energy GmbH
Schulstrasse 8
96155 Buttenheim, Germany
Attention: Chief Executive Officer
Facsimile: +49-9545-950325

American:

945 Ellington Lane
Pasadena, CA 91105, USA
Attention: Bruce I. Drucker
Facsimile: +1-815-361-9052

Section 11.4 Waiver. Neither the failure nor any delay by either Party in
exercising any right, power or privilege under this Agreement shall operate as a
waiver of such right, power or privilege, and no single or partial exercise of
any such right, power or privilege will preclude any other or further exercise
of such right, power or privilege or the exercise of any other right, power or
privilege. To the maximum extent permitted by applicable law, (i) no claim or
right arising out of this Agreement can be discharged by one Party, in whole or
in part, by a waiver or renunciation of the claim or right unless in a writing
signed by the other Party, (ii) no waiver that may be given by a Party will be
applicable except in the specific instance for which it is given and (iii) no
notice to or demand on one Party will be deemed to be a waiver of any obligation
of such Party or of the right of the Party giving such notice or demand to take
further action without notice or demand as provided in this Agreement.

Section 11.5 Entire Agreement and Modification. This Agreement supersedes all
prior agreements between the Parties with respect to its subject matter and
constitutes a complete and exclusive statement of the terms of the agreement
between the Parties with respect to its subject matter. This Agreement may not
be amended except by a written agreement executed by the Party to be charged
with the amendment.

Section 11.6 Assignment. Neither Party may assign its rights under this
Agreement, in whole or in part, without the prior written consent of the other
Party, which consent shall not be unreasonably withheld or delayed, except that
each Party may make an assignment of this Agreement to an Affiliate (so long as
such Party remains liable for its obligations hereunder following such
assignment) and each Party may make a collateral assignment of its rights
hereunder to one or more lender(s) in connection with the financing being
arranged by such Party. In the case of a collateral assignment by one Party to
one or more lenders, the other Party shall, if requested to so, negotiate the
terms of a consent to assignment in good faith and enter into such consent
without delay. Notwithstanding the foregoing, Licensor may withhold its consent
in the case of a proposed assignment to any Person that is a Competitor of
Licensor.

Execution Copy

17

--------------------------------------------------------------------------------

Section 11.7 Severability. If any provision of this Agreement is held to be
invalid, illegal or unenforceable by any court of competent jurisdiction, the
other provisions of this Agreement will remain in full force and effect. Any
provision of this Agreement held invalid, illegal or unenforceable only in part
or degree will remain in full force and effect to the extent not held invalid,
illegal or unenforceable.

Section 11.8 Governing Law. This Agreement will be governed by, and construed in
accordance with the laws of, the State of New York without regard to its
conflicts of law (other than Sections 5-1401 and 5-1402 of the New York General
Obligations Law).

Section 11.9 No Power of Representation. Neither Party shall have the authority
or right under this Agreement to, nor shall either Party hold itself out as
having the authority or right under this Agreement to, (i) assume, create or
undertake any obligation of any kind whatsoever, express or implied, on behalf
of or in the name of the other Party without the express prior written consent
of such other Party or (ii) accept service of any legal process addressed to or
intended for such other Party.

Section 11.10 No Partnership. Nothing in this Agreement shall be construed as
creating a partnership, association, joint venture or any other legal entity
between the Parties (including their Affiliates), nor a fiduciary relationship
between the Parties (including their Affiliates).

Section 11.11 No Third Party Beneficiaries. No provision of this Agreement is
intended or is to be construed to confer upon any Person, other than the Parties
and their respective Affiliates and successors and permitted assigns, any rights
or remedies under or by reason of this Agreement, except for all Purchasers and
Third Party Purchasers to the extent provided for in Section 2.5.

Section 11.12 Counterparts and Facsimile Signatures. This Agreement, and any
other agreement, instrument, certificate of other documents desirable to be
executed and delivered in order to consummate the Contemplated Transactions, may
be executed in one or more counterparts, each of which will be deemed to be an
original copy of this Agreement and all of which, when taken together, will be
deemed to constitute one and the same agreement. Any such document may be
executed by facsimile signature. The signatures below of American and Licensor
also serve to state their agreement and position as parties to the
“Acknowledgement and Agreement” which is being signed below by Dr. Christian
Koch and AK.

[Signature page follows]

Execution Copy

18

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

  ALPHAKAT - GLOBAL ENERGY GMBH                     By: /s/ Yossi Raz     Yossi
Raz, Chief Executive Officer     Date: February 6, 2008                 AMERICAN
RENEWABLE     DIESEL, LLC                     By: /s/ Bruce I. Drucker     Bruce
I. Drucker, Chief Executive Officer     Date: February 6, 2008

Acknowledgment and Agreement:

Dr. Christian Koch, in his capacity as President of AK and his individual
capacity hereby, as signed below, acknowledges he has reviewed this License
Agreement in its entirety and agrees to all of the terms hereof and confirms
that the representations and warranties that are made in Section 8.2 are true
and correct.

AK owns or has sufficient rights, and has granted Licensor sufficient rights, to
allow Covanta to exercise the rights granted under the License Agreement. If for
any reason the rights granted to Covanta by Licensor are not sufficient to allow
Covanta to exercise its rights under the License Agreement, Dr. Christian Koch
or AK shall convey or cause to be conveyed any and all further rights needed by
AK or Licensor to permit Covanta to exercise such rights under the License
Agreement. If the rights granted or to be granted to Licensor are terminated for
any reason or if Licensor ceases to exist, AK shall enter into a substantially
similar form of license agreement with American, such new license agreement to
preserve the Full Rights and/or the Qualified Rights granted to American in the
Territory. Dr. Christian Koch agrees that he will cause AK to perform its
obligations hereunder.

All capitalized terms herein have the meanings given in the License Agreement.

By: /s/ Dr. Christian Koch
       Dr. Christian Koch
       Date: February 6, 2008

Execution Copy

19

--------------------------------------------------------------------------------

EXHIBIT 1 – COVANTA LICENSE AGREEMENT

 

 

 

 

[filed as Exhibit 10.25 to this Form 10-K]

 

 

Execution Copy

20

--------------------------------------------------------------------------------

EXHIBIT 2 – RIGHTS AGREEMENTS

Terms of Agreement dated May 2, 2007
Shareholders’ Agreement dated July 10, 2007
Articles of Association of Licensee dated November 14, 2007 and November 22,
2007

Execution Copy

 21

--------------------------------------------------------------------------------


May 2, 2007   Terms of agreement between: Global Energy Inc (GE) public company
on NASDAQ OTCBB, With offices in Israel at Migdal Aviv 35 floor 7 Abba Hillel
St., Ramat Gan, Israel   And   ALPHAKAT GMBH (AK) Schlstrasse 8 D-96155
Buttenheim, Germany


1. ALPHAKAT GMBH
(AK) Technology

AK and its principle Dr. Christian Koch developed owned and registered patents
for technology to convert different types of Municipal solid Waste (MSW),
organic materials, refinery sludge etc. into mineral diesel oil. The technology
incorporates KDV plant and low temperature vacuum process including special
patented catalyst and high speed turbine to distillate organics into diesel, all
together the "technology" KDV500 has turbine of 2X200 KW, KDV5000 has turbine of
2X2000 KW

2. AK demonstration
plants

AK has built five plants to demonstrate its technology in the following
countries: Mexico, Canada, Spain, Bulgaria and Italy. The plants KDV500 in
Spain, Canada and Bulgaria are in a phase of final commission, GE has started
due diligence and visited the KDV500 in Bulgaria, GE also discussed with the
principals of the Canadian operation to learn more about the KDV500 in the state
of Toronto town Berrie, Canada.

3. GE and AK
cooperation

Both companies GE and AK are looking to find a framework to cooperate in
developing the technology, the potential market, and establish long term
relationship to bring the technology to its utmost potential.

4. GE contributions

GE can assist AK in the following fields:
          a      Financial support.
          b.    Assistance in corporate management, sales and after sales
support. This will achieve by new joint marketing and
                 Sales Company (M&S) as defined below.
          c. Organizer of engineering and plant erection world wide.
          d. Manage of Joint Ventures in many countries to produce diesel by
utilizing the technology.

5. AK contributions

AK and its principle Dr. Christian Koch can emphasize its valuable time for:


--------------------------------------------------------------------------------


          a. Continues R&D for perfection of the technology.
          b. Continues study to reduce the cost of the KDV units.
          c. Leading the R&D program for KDV 5000.
          d. Support the team of building and erection of plants.
          e. Support field ideas from the Joint Ventures to maximize the
technology.

6.

Phase one: Marketing
and Sales Company

AK and GE will establish a marketing and sales world wide marketing company with
equal partnership.
The M&S will have exclusive right to sell the technology and plants worldwide.
No other company will receive such exclusive rights.

AK will continue to sell the technology and plants with other and smaller
turbine up to 200 KW and 350 KW directly to any person in the world.
It is AK's option to give old or new contact for new plant to the joint M&S
Company to continue the sales negotiations.
AK already gave exclusive rights for sales to: Italy, Spain, Portugal, Bulgaria,
Mexico and Canada, and in Mexico and Spain for cooperation in mounting plants. 
          º The end user of M&S Company will pay the cost of the plant directly
to AK the price includes agreed fee of 10% to the joint M&S Company.
          º GE will finance all the M&S Company activity in the world.
          º GE will deal with all permits required for erecting and selling the
diesel in these countries.
          º GE will manage the company and will appoint the personnel to achieve
the goals of sales and after sales maintenance for these plants.
          º GE will build a finance program to support the end user worldwide
and allow them to pay the plant costs to AK.
          º AK will support all technical aspects of the company and the
customers.
          º AK and GE will agree of the company strategy and its annual plans.
          º AK has the right to vote against a specific decision of a deal.
          º The Joint Company will be the only company with such rights.
          º The Joint Company will have the exclusive


--------------------------------------------------------------------------------


               right to sell any KDV turbine larger than and 350 KW.

7. Order of 3 KDV 500

GE intends to order 3 KDV500 for Poland, USA and Israel.
GE intends to start the permitting process for these 3 KDV500 plant.
The price of one KDV500 will be 2.5 million Euros if GE will order one unit and
2.4 if GE will order all 3 units together.
Payment terms:
          º 100,000 Euros for permitting process for all 3 units, AK and Dr.
Koch will support the permitting and EIA process,
             if the process will require more hourly work then GE will pay
additional hourly rate of 100 Euros for Dr. Koch,
             80 Euros for senior engineer and 60 Euros for technician.
          º Second payment of 1.2 million Euros for ordering of 6 turbines.
          º Third payment for each plant of 50% - 400K already paid for the 2
turbines payment when building permit received.
          º Fourth payment of 40% at delivery to site.
          º Fifth payment of 10% after commission.

8. Monthly payment

GE directly or through the Joint Company will pay to Dr. Koch a salary of 10,000
Euro per month.

9. Initial Payment

The monthly payment will start subject to:
First payment of 10,000 Euro will be only after complete technical "Due
Diligence (DD)" which will include: (i) laboratory test of sealed sample of
diesel from KDV 500 and (ii) visit continues operation of KDV plants.

10. Phase two

AK and GE want to establish long term cooperation and allow the parties to know
each other and achieve mutual trust in the technology and the people involved in
the two companies.
GE will have the option to invest directly in AK.
For the money invested by GE in AK, GE will get shares of the Company as defined
below.
          a. GE will pay the actual cost of the KDV2000 and AK will keep open
books for that purpose GE will also be involved in this process.
          b. All the above said investment will consider as full price and
payment for the first KDV5000 that GE will order.
          c. The investment for order of KDV5000 will be done by 3 equal
installments every 6 months starting at the end of the DD period.
          d. For the payment of the KDV5000 GE will get


--------------------------------------------------------------------------------


               10% shares of AK.
          e. AK will show all the information to representative of GE, and GE
representative will assist AK as much as possible.
          f. The phase two is limited to start this year 2007 with the first
prepayment for ordering the necessary parts and payments of the first part of 2
million Euros, when the payment is not released this year the agreement about
phase two is cancelled.
AK acknowledges that GE is a public company and has to report to the Stock
Exchange Commissioner (SEC) according to the law and AK will report accordingly.
This investment will subject to full DD that will include:
          i. Patent and intellectual properties.
          ii. Auditing company's balance sheets for the previous three years,
including all bank loans and other obligations.
          iii. Full discloser of KDV 500 production
          iv. Full discloser of shareholding and shareholding agreements with
companies in the countries mentioned in section 2 above.
          v. Full discloser of employee and subcontract agreements. 
          vi. Discloser of all company's registration, article of association,
legal aspects, past law sues, etc.
          vii. Board resolution. viii. Any other discloser that GE may request
to comply with its obligation to SEC.
          ix. The money will invest in the company according to agreed
milestones of the R&D program and the need of agreed working capital.
          x. AK will arrange in proper manner all the company's intellectual
property, process; know how, drawings and engineering data.
This option for second DD period will be up to eight (8) months after the first
payment of first phase.

11. DD period

GE will finalize its first DD period 30 days after the visit to an operational
KDV 500 plant.

12. Final agreement

Upon mutual decision of both sides after the DD period GE and AK will work to
draft a final agreement for development of KDV5000 GE in AK. The final agreement
will include but not limited to: New Articles of Association, new Board of
Directors, mechanism to achieve decisions, appointing of general


--------------------------------------------------------------------------------


manager CEO, appointing of CFO, dispute resolutions, etc. 13. First refusal AK
agrees that if AK wants to sell part of AK shares to third party it will give
right of first refusal to GE. 14. Termination of terms of agreement the This
agreement is canceled automatically if one of the parties does not fulfill the
obligations.

 


 

By: /s/ Dr. Christian Koch   By: /s/ Mr. Asi Shalgi   Name: Christian Koch    
Name: Asi Shalgi   Title: CEO ALPHAKAT GMBH     Title: CEO Global Energy


--------------------------------------------------------------------------------

July 10, 2007

SHAREHOLDERS’ AGREEMENT

THIS AGREEMENT is effective as of July 10, 2007 by and among GLOBAL ENERGY INC.,
a company incorporated under the laws of the State of Nevada (“GEYI”), and
ALPHAKAT GMBH, a company incorporated under the laws of the State of Germany
(“AK”), (each: a “Party” and together: the “Parties”).

WHEREAS, the Parties have incorporated a company in (to be defined later) under
the name of Alphakat - Global Energy Inc (the “Company”), with GEYI to initially
hold 50% of the shares and AK to initially hold the remaining 50% of the Shares;
and

WHEREAS, the Parties desire to cooperate in order to promote the business of the
Company in accordance with the provisions set forth herein.

NOW, THEREFORE, in consideration of the undertakings and the mutual covenants of
the Parties hereinafter set forth, it is agreed as follows:

1.

SHAREHOLDING IN THE COMPANY

 

 

 

Each of the parties shall subscribe for the shares of the Company, in
consideration for the shares’ par value, and the Company shall issue 50% of the
Company's shares to GEYI, and 50% of the Company’s shares to AK (each such
amount of the shareholding shall hereinafter be referred to as the “Shares”).

 

 

 

2.

MAIN PURPOSE

 

 

 

The Company’s purpose will be the worldwide marketing and sales of the
Technology and the products (as these terms are defined bellow), or any such
other activities as the Company may at any time determine, and to engage in any
other lawful act or activity (the “Company’s Business”).

 

 

 

For the purpose of this Agreement, the term "Technology" shall mean: the
technology of KDV to convert waste containing hydrocarbons into mineral diesel
oil. And the term "Products" shall mean any products ensuing or resulting from
the Technology including KDV turbines.

 

 

 

3.

PLACE OF BUSINESS

 

 

 

The Company’s principal place of business shall be (TBD), unless determined
otherwise by the Company’s Board of Directors.

 

 

 

4.

TRANSFER RESTRICTIONS

 

 

 

4.1

No Party shall sell, assign, transfer, pledge, hypothecate, mortgage or dispose
of, by gift or otherwise, or in any way encumber (any of the above, "Transfer"),
all or any part of the Shares owned by it (or securities convertible or
exercisable therefore), other than in compliance with the terms of this
Agreement or other than to a Permitted Transferee. For the purposes of this
Agreement, "Permitted Transferee" shall mean an entity which is wholly owned or
controlled by the Party. A transfer to a Permitted Transferee is only permitted
if (i) each such transferee agrees in writing on a form prescribed by the
Company


--------------------------------------------------------------------------------


 

to be bound by all of the provisions of this Agreement and (ii) any Transfer in
interests in a Permitted Transferee shall be subject to all the transfer
restrictions in this section and otherwise contained in this Agreement (section
5, 6 and 7) as if interests in such Permitted Transferee were shares in the
Company.

   

 

  4.2

In no event may either Party Transfer any of their Shares to any person, entity,
business or venture that competes with the Company's Business.

   

 

  4.3

Notwithstanding the foregoing, neither Party may Transfer any of its Shares
during the first five (5) years following incorporation of the Company.


5. RIGHT OF FIRST OFFER (THE "RIGHT")       5.1

If at any time either Party (the "Offeror") wishes to Transfer any or all of the
Shares owned by him/it to a third party (the "Offered Shares"), then prior to
soliciting an offer from, or making any such offer to, a third party, the
Offeror shall first submit a written offer containing all material terms to the
other Party (the "Offer") in respect of the Offered Shares.

   

 

5.2

Within sixty (60) days after receipt of the Offer, the other Party shall have
the right to give notice to the Offeror of its intent to purchase all (but not
less than all) of the Offered Shares on the same terms and conditions as set
forth in the Offer. Once delivered, such notice, taken in conjunction with the
Offer, shall be deemed to constitute a valid, legally binding and enforceable
agreement for the sale and purchase of such Offered Shares to the other Party,
and the sale of the Offered Shares to the other Party shall occur within sixty
(60) days of receipt of the Offeror's written notice.

   

 

5.3

Should written notice not be received by the Offeror within the sixty day time
period referenced above, or if the other Party shall give notice of its election
not to acquire such Offered Shares, then the Offer will be deemed to have
lapsed, and the Offeror may, for a period of up to ninety (90) days thereafter,
offer the Offered Shares to a bona fide third party on terms and conditions,
including price, not more favorable to the proposed buyer than those contained
in the Offer to the other Party.

   

 

5.4

Any Shares not sold to a bona fide third party within the 90-day period referred
to in Section 5.3 shall again be subject to the requirements of this Section 5.

   

 

5.5

In the event that Shares are sold to pursuant to this Section 5, said Shares
shall continue to subject to the restrictions imposed by Sections 4, 5, 6 and 7
of this Agreement, and the purchaser of said Shares shall agree in writing to
abide by such Sections.

   

 

6. TAG ALONG    

 

6.1

In the event that either Party (the "Initiating Party") wishes to Transfer any
shares of the Company held by it to a third party, the Initiating Party shall
notify the other Party in writing, and the other Party shall have the right to
require, as a condition to such Transfer, that the proposed transferee purchase
from him/it upon the same terms, that number of shares which constitutes the
same portion of the total number of shares held by him/it as the number of
shares proposed to be sold by the Initiating Party (the "Co- Sale Shares").

2

--------------------------------------------------------------------------------


  6.2

The other Shareholder shall have the option, exercisable by written notice to
the Offereor, within thirty (30) days after receipt of the notice from the
Offeror, to require participation in the sale as referenced in section 6.1
above.

        6.3

In the event that the other Party exercises its tag along rights hereunder, the
Initiating Party must cause the proposed transferee to add such shares to the
shares to be purchased by the transferee, as part of the sale agreement to such
a degree that all of the Co-Sale Shares are included.


7.

RESERVED

      8

ACKNOWLEDGMENT AND PRE-EMPETION RIGHTS

      8.1

The Parties acknowledge that their Shares may be diluted as a result of
investments and other issuances of shares by the Company.

      8.2

If at any time prior to an IPO, the Company proposes to issue and sell New
Securities, as defined below, the Parties agree that the Company shall enable
the Parties to maintain their percentage ownership of the outstanding shares of
the Company, as stated below:

      8.3

For the purpose of this Section 8, "New Securities" shall mean any capital stock
of the Company, whether or not now authorized, and rights, options or warrants
to purchase capital stock, and securities of any type whatsoever that are, or
may become, convertible into capital stock; provided that the term "New
Securities" shall not include (i) shares of the Company issuable upon exercise
of outstanding options or warrants; (ii) securities issued pursuant to the
acquisition of another corporation by the Company by merger, purchase of
substantially all the assets of another corporation or any other reorganization;
(iii) securities issued to employees, officers, directors and consultants of the
Company pursuant to any stock option plan or stock purchases or stock bonus
arrangement; (iv) securities issued pursuant to payment of any dividend or
distribution with respect to all of the Company's issued and outstanding shares;
and (v) securities issued to a strategic investor approved as such by the Board
of Directors.

      8.4

If the Company proposes to issue New Securities, it shall give the Parties
written notice (the "Rights Notice") of its intention, describing the New
Securities, the price, the general terms upon which the Company proposes to
issue them and the number of shares that each Party has the right to purchase
under this Section 8. Each Party shall have fourteen (14) days from delivery of
the Rights Notice to agree to purchase all or any part of its pro-rata share of
such New Securities for the price and upon the general terms specified in the
Rights Notice, by giving written notice to the Company setting forth the
quantity of New Securities to be purchased. The Party's pro rata share shall be
the ratio of the number of shares of the Company's Ordinary Shares then held by
such Party of the date of the Rights Notice, to the sum of the total number of
Ordinary Shares as of such date .

      8.5

If the Parties fail to accept such offer as to all or part of the New
Securities, the Company shall have the right within one hundred and twenty (120)
days thereafter to sell or enter into an agreement to sell, the New Securities
as to which such offer, or offers, were not accepted; provided, however, that no
such sale shall be effected at a price or upon terms more favorable to the
purchasers thereof than those specified. In the event the Company has not sold
or entered into an agreement to sell such New Securities within such 120-day
period, the Company shall not thereafter issue or sell such New Securities
without first complying with the procedure set forth in this Section 8.

3

--------------------------------------------------------------------------------


9 TERMINATION OF RIGHTS


9.1

The rights contained in Sections 4, 5, 6, 7, 8 and 11 shall terminate and be of
no further force or effect (i) immediately upon the consummation of the IPO or
(ii) when the Company first becomes subject to the periodic reporting
requirements of Section 12(g) or 15(d) of the U.S. Securities Exchange Act of
1934, as amended, or the reporting requirements of a similar reporting regime of
another jurisdiction, whichever event occurs first.


10 BOARD OF DIRECTORS


10.1

So long as each Party owns 50% of the outstanding shares of the Company, then
each Party shall be entitled to appoint an equal number of directors to the
board of directors of the Company. In the event that either Party holds, at any
time in the future, a majority of the number of outstanding Shares, then such
Party will have the right to appoint a majority of the directors of the board of
directors of the Company.

 

 

10.2

Initially, the directors appointed by GEYI shall be Mr. Asi Shalgi and Mr. Yossi
Raz and the directors appointed by AK shall initially be Dr. Christian Koch and
Mr. Ludwig Christian Koch.

 

 

10.3

Neither Party shall be able to assign or transfer its/his right to designate a
director to any other third party.

 

 

10.4

Within 60 Days from the Effective Date of this Agreement, the board of directors
shall agree on the Company's marketing and sales strategy, annual business plan,
and goals.


11 MANAGEMENT OF THE COMPANY


11.1

GEYI shall appoint Mr. Yossi Raz as the Company's Chief Executive Officer
("CEO"') in accordance with the terms of an Employment Agreement attached hereto
at Appendix A (the "Employment Agreement") between Mr. Yossi Raz and the Company
as set out at Appendix A. Any subsequent CEO shall be appointed by GEYI.

 

 

11.2

AK shall initially appoint Dr. Christian Koch as the Company's Chairman. The
Company's Chairman shall not have a casting vote. Any subsequent Chairman shall
be appointed by AK.

 

 

11.3

AK shall have the right object to any sale of Product promoted or intended by
the Company, in which case the Company shall not perform such sale and/or cease
the promotion of such sale as applicable

 

 

11.4

The Company's CEO and Chairman shall be responsible for the day to day
management of the Company, and the implementation of the Company's marketing and
sales strategy and business plan, and for meeting the Company's goals.

 

 

11.5

Notwithstanding any action or resolution regarding any of the following issues,
is to be approved by the Company’s board of directors:

4

--------------------------------------------------------------------------------

.i any action that authorizes, creates or issues shares of any class.

.ii any action that reclassifies any outstanding shares into shares having
preferences or priority as to dividends or assets senior to or on a parity with
the Ordinary Shares; .

iii any merger or consolidation of the Company with or into one or more other
corporations;

.iv the sale, lease, or other disposition of a material asset or the sale of all
or substantially all of the Company’s assets;

.v any change in the rights relating to the composition or in the right to
appoint members to the Board of Directors;

.vi any transactions between the Company and any Interested Party; an
“Interested Party” shall mean a director, officer, employee, or significant
shareholder or any family member of or consultant to any such person,
corporation or other entity of which any such person beneficially owns ten
percent (10%) or more of the equity interests or has ten percent (10%) or more
of the voting power, other than transactions in the ordinary course of business.

.vii the terms and conditions of any initial public offering of the Company;

.viii the liquidation or dissolution of the Company;

.ix incur any indebtedness, make any capital expenditures, lend, enter into any
material contract or commitment, incur any pledge or lien on the assets of the
Company, other than as required in the ordinary course of business, but in no
event in excess in the aggregate of US$ 5,000;

.x amendment of the Articles of Association of the Company; and

.xi the Company's signatory rights.

12 REMOVAL OF BOARD MEMBERS


12.1

Each Party agrees to vote in whatever manner as shall be necessary to ensure
that (i) no director elected by either Party is removed from office, other than
for cause, unless such removal is approved by the Party which so appointed that
director and (ii) any vacancies created by the resignation, removal or death of
a director shall be filled by the Party that appointed such director pursuant to
the provisions of this agreement.

 

 

12.2

All Parties agree to execute any written consents required to effectuate the
obligations of this Agreement.


13 EXPENSES AND FINANCING


13.1

The Parties agree that GEYI will lend to the Company such amounts as the Parties
may agree, and in any event in accordance with a budget to be approved by the
board of directors of the Company. The terms of such loan, including interest on
such loan, will be agreed upon between the Parties.

 

 

13.2

All such payments as referenced in section 13.2 above shall be made for costs
and expenses set forth in a budget approved by the board of directors of the
Company from time to time.

5

--------------------------------------------------------------------------------


14 EXCLUSIVITY

AK and the Company have the rights to market and distributor the Technology
based on the KDV500, as define in the agreement dated May 2 2007.

14.1.1 AK herby appoints the Company as its sole agent exclusive for USA and
China market, AK will not directly market to these markets but through the
Company.

14.1.2 When GEYI will invest in the technology of Turbine 2000 than the Turbine
2000 technology will be marketing only through out the Company

14.1.3. The parties acknowledge that AK has already granted some third parties
the right to sale the Technology and Products in certain territories as detailed
in agreement signed May 2, 2007 ("Third Party Rights").

14.1.4 All sales transactions shall be made directly between AK and the
purchaser. The sale price of any transaction shall include a fee of 10% which
shall be paid by AK to the Company. The company has the right to offer higher
prices as the market will accept in such case the Company will benefit from the
full difference between the purchase price and the sale price. AK and the
Company will coordinate prices.

15. DERTAKINGS OF THE PARTIES

15.1 AK shall provide all required technical assistance and support to the
Company and any potential end users and purchasers of the Technology and the
Products, in order to help the promotion of the Technology and the Products and
the procurement of purchases.

15.2 GEYI will build a finance program to support end users in the procurement
of the Products from AK, however, GA shall only offer such finance program to
suitable end users at its sole and absolute discretion.

15.3 GEYI shall be responsible for obtaining necessary approvals and permits for
the sale of diesel produced by the use ofthe Products and the Technology, were
it finds it to be reasonable at its sole and absolute discretion.

16 REPRESENTATIONS AND WARRANTIES OF THE PARTIES


16.1 Each of the Parties hereby represents and warrants with respect to
itself/himself the following:     (i) Authority and Validity. Such Party has
full power and authority to enter into, execute and deliver this Agreement and
perform its/his obligations under this Agreement in accordance with its terms.

6

--------------------------------------------------------------------------------

(ii) Absence of Conflicts. The execution and delivery of this Agreement by it
and the consummation of the transactions as contemplated hereunder (i) do not
and will not violate or conflict with any statute, regulation, judgment, order,
writ, decree, or injunction currently applicable to it/him; and (ii) do not and
will not violate or conflict with any existing mortgage, indenture, contract,
licensing agreement, financing statement, or other agreement binding on it.

(iii) Consents and Contractual Restrictions. No consents or approvals of any
third party are required in connection with the execution and delivery of this
Agreement or the performance of the transactions contemplated hereunder
otherwise. No agreement or arrangement binding upon such Party restricts its
ability to fulfill its obligations and responsibilities under this Agreement or
any related agreement or to carry out the activities contemplated herein.

(iv) Investment Representations. Each Party is acquiring the Shares for its/his
or her own account.

16.2 AK further represents and warrants that:

(i) it has all valid legal rights to the Technology and the Products;

(ii) it has the right to grant to GEYI all rights contained in this Agreement,
including the Exclusivity set forth in section 14 above; and

(iii) the provisions of this agreement and any of AK's undertakings hereunder
does not infringe upon the intellectual property rights of any third parties.

Each Party undertakes to inform the other Party immediately upon any material
change in the above representations and warranties.

17. ASSISTANCE TO THE COMPANY

The Parties shall use their best efforts to actively assist and promote the
interests of the Company.

18. MISCELLANEOUS


18.1 ENTIRE AGREEMENT.

This Agreement represents the entire agreement between the Parties.

18.3 ASSIGNMENT.

No part of this agreement may be assigned by any of the Parties hereto without
the consent of all of the Parties hereto.

18.4 GOVERNING LAW AND JURISDICTION.

This Agreement shall be governed by and construed under the laws of the Republic
of Germany. The competent courts in Gerrmany, shall have exclusive jurisdiction
over any

 7

--------------------------------------------------------------------------------

dispute arising in connection with this Agreement.

18.5           HEADINGS.
Headings in this Agreement are for convenience only and shall not be used to
interpret or construe its provisions.

18.6           NOTICES.
All notices or other documents under this Agreement shall be in writing and
delivered personally or mailed, addressed to the Parties.

18.7           BINDING EFFECT.
The provisions of this agreement shall be binding upon and inure to the benefit
of each of the Parties and their respective successors and assigns. The
provisions of this Agreement shall supersede any conflicting provisions of the
Articles of Associations of the Company with respect to the relationship between
the Parties. The Parties agree to amend the Company's Articles of Association
within the next thirty (30) days to the extent any terms of this Agreement so
conflict or to the extent they otherwise deem it necessary to conform the
Articles with the terms and condition set forth in this Agreement.

18.8           AMENDMENT.
This Agreement may be amended or modified only by written agreement between the
Parties.

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

GLOBAL ENERGY INC.   ALPHAKAT GMBH       By:   By: Name:   Name: Title:   Title:

8

--------------------------------------------------------------------------------

APPENDIX A

9

--------------------------------------------------------------------------------

Record book number R1650 /2007 Re

Establishment of
Limited Liability Company

Today, the fourteenth and twenty-second day of November two thousand and seven,
- 14 and 22 November 2007 -,
the following appeared before me,
Martin Reiß,
Notary in Forchheim/Ofr., in the office at Nürnberger Street 8:

1) Dr. Christian Koch, born on July 04, 1940,
of 96155 Buttenheim, Schul Street 8,
acting herein as manager of

Alphakat GmbH
a company whose registered place of business is in Buttenheim
(business address: 96155 Buttenheim, Schul Street 8)

with the authority of single representation and exempted from the limitations of
Section 181 of the Civil Code, regarding which, after perusal of the Electronic
Trade Register at the Bamberg District Court made on November 14th 2007, I
confirm that the above company is registered therein under HRB 5308 and Dr.
Christian Koch is on record as manager with the authority of single
representation and is exempted from the limitations of Section 181 of the Civil
Code,

2. Mr. Joseph, known as Yossi, Raz, born on January 1, 1947, of 12 Nurit Str. ,
Haifa Isreal 34654
acting for

Global Energy Inc.

a company limited by shares incorporated under the laws of Nevada/USA,
registered at the Secretary of State of Nevada, Corp Number C3690-1999, with
office at 7 Zabotinski Str., Aviv-Tower, Floor 38, 52520 Ramat Gan, Israel,

--------------------------------------------------------------------------------

subject to the consent of the aforesaid corporation which has to be certified by
a notary public.

The parties identified themselves by official identity documents with pictures.

Mr. Yossi Raz, according to his own statement and the notary’s conviction, has
insufficient knowledge of the German language, but knows sufficient English. At
the time of certification the notary translated the document and the questions
asked into English. All parties waived the services of an interpreter. As
appendix 2 there is an English translation that has been made by the party and
controlled by the notary. The annex also was made part of the notarial act. If
there are differences between the German and the English text the German text
shall prevale.

The reading of this deed was started on Nov. 14th, but interrupted as Mr. Raz
had to leave, and resumed at the point, where it had been interrupted on Nov.
22nd and finished and signed by the parties on this day.

Upon the parties’ request I hereby certify the following:

I. Establishment

The parties mentioned in the introduction establish a Private Limited Company
whose registered place of business is in Buttenheim (business address: 96155
Buttenheim, Schul Street 8) under the name

Alphakat - Global Energy GmbH

The Articles of Association are set down in the Annex to this document.
Refer-ence is made to the Annex. The shareholders are taking over the shares as
provided in the Articles of Association.

II. Costs, Copies

2

--------------------------------------------------------------------------------

The costs of application and registration in the Commercial Register will be
borne by the company as well as the costs of this certification in accordance
with the Articles of Association.

The shareholders, the company, the tax office and the Registry Court of
jurisdiction will each be given notarized copies.

III. Power of Attorney

Each of the Notary’s employees and every party of the contract will be exempted
from the legal limitations and will be given power of attorney, including legal
successors, to complete or amend this document in order to correct objections
made by the Registry Court.

The notary shall get and receive for the parties of the contract the notarized
consent of the party not represented today.

References

The Notary has pointed out inter alia:

- that only after registration in the Commercial Register will the company be
established and that, according to Section 11, 2 of the Limited Liability
Companies Law, before the company is registered the person performing legal acts
on behalf of the company will be personally liable.

- that all shareholders and directors are in principle responsible for the
authenticity of the data stated when establishing the company;

- that at the time of registration of the company in the Trade Register, the
value of the company’s assets may not be less than that of the share capital,
and that every shareholder has the obligation to pay any difference, without any
limitation, compared with the pledged investment, and that the Registry Court
has the right to refuse registration of the company in the Trade Registry on the
grounds of unpaid prior charges.

3

--------------------------------------------------------------------------------

V. Shareholder Resolution

Waiving any formal and time regulations, a shareholder meeting is called and the
following resolution adopted:

The first business manager appointed is Dr. Christian Koch. He always has the
authority of single representation and is exempted from the limitations of
Section 181 of the Civil Code (prohibition of acting as contracting party and of
multiple representations).

Mr. Yossi Raz will be granted single signature (Prokura), as well as being
exempted from the limitations of Section 181 of the Civil Code.

VI. Guarantees

Each of the parties guarantees, insofar as they are concerned,

- that the signing parties have full power and authority of representation, of
signing this agreement, executing and performing it and fulfilling the
obligations based hereon;

- that signature and execution of the agreement is not contrary to any
obligations stipulated in the Articles of Association, the law, agreements or
otherwise;

- that no consent whatsoever by any third party is required for the execution or
signature of this agreement, and

- that each party is acting on its own account.

Alphakat GmbH, Buttenheim, moreover guarantees:

- that it is legally entitled to KDV Technology and the corresponding products;

4

--------------------------------------------------------------------------------

- that it is entitled to grant the newly established enterprise all the rights
agreed upon herein, including the exclusive marketing right according to the
Articles of Association;

- that the stipulations agreed upon herein and execution thereof do not infringe
upon the protected copyrights of any third party.

Should any practical change occur regarding the above guarantees, each party has
the obligation to inform the other accordingly, without delay.

Together with the Annexes 1 and 2 read by the notary,
approved by the parties and signed

(this is still part of annex 2, the English translation):

5

--------------------------------------------------------------------------------

Annex 1
to the document certified by Notary Reiss in Forchheim
dated November 14th and 22nd, 2007, Document no. R1650 /2007

Articles of Association

Article 1: Company’s Name and Registered Place of Business

1.            The company’s name is

Alphakat - Global Energy GmbH.

2.           The company’s registered place of business is Buttenheim, district
of Bamberg.

Article 2: Purpose of the Enterprise

1.

The purpose of the company is the worldwide marketing and distribution of KDV
Technology (un-pressurized catalytic lubrication) for transforming recycling and
waste material containing hydrocarbons into diesel fuels, as well as of products
connected to this technology, including KDV tur-bines.

    2.

The company is entitled to perform any transaction which may directly or
indirectly benefit the company’s purpose, in particular - acquiring other
enterprises, being a partner therein or assuming their representation and
management. The company is entitled to establish branches.

Article 3: Share Capital

1.

The company’s share capital amounts to € 25,000.

    2.

The share capital is divided as follows:


  Shareholder Amount of Authorized Capital   Alphakat GmbH, Buttenheim € 12,500
  Global Energy Inc., New York/Ramat Gan € 12,500

6

--------------------------------------------------------------------------------


3.

The capital invested must be paid in cash and becomes fully payable immediately.

    4.

No stipulations are agreed upon in the Articles of Association regarding capital
increase or later contributions. Such measures can only be decided by amending
the Articles of Association. Any measure that may modify the participation
quotas by modifying the authorized capital, i.e. capital increases, conditional
capital increase or the issue of convertible debentures and similar financial
instruments may only be decided by a unanimous resolution of all shareholders
present.

Article 4: Duration, Business Year

1.

The agreement is concluded for an undetermined period of time.

    2.

The business year is the calendar year. The first business year begins upon
registration in the Commercial Register and ends at the end of the calendar year
in which the registration is made.

    3.

Under the contracts law any transactions made from the time the company was
established are considered to be made on account of the company.

Article 5: The Company’s Executive Organs

The company’s executive organs are the management (manager) and the shareholder
meeting.

Article 6: Representation

1.

As long as the company has only one manager, he has the right to sole
representation.

    2.

If several managers are appointed, the company will be represented by two
managers jointly or by one manager jointly with an authorized signatory
(“Prokurist").

7

--------------------------------------------------------------------------------


3.

By a resolution of the shareholders, the managers or one of them can be granted
sole representation rights and/or exemption from the limitations of Section 181
of the Civil Code.

    4.

The above stipulations apply also to the liquidators of the company.

    5.

As long as both partners own each one half of the company, the partners,
Alphakat GmbH, Buttenheim, and Global Energy Inc. have the right to appoint one
manager or signatory each with the sole outside representation right on behalf
of the company. The partner can freely decide whether to appoint a manager or a
signatory (Prokurist). The other partner has the obligation to agree to the
appointment insofar as there are no important reasons against the appointment of
the intended person. Cancellation of such appointment against the wish of the
partner entitled to decide is only possible on serious grounds. Upon conclusion
of the manager/signatory’s legal office, the entitled partner may require the
appointment of a new manager or signatory to be named by him.

Article 7: Business Management

1.

The managers must manage the company’s business carefully and conscientiously
according to the stipulations of the law and the partnership agreement. They
must respect instructions given as per the partners’ resolutions.

      2.

Any measures beyond the regular business operation of the enterprise may only be
performed by one of the managers based on a partners’ resolution. A partners’
resolution can set forth the measures requiring consent in detail.

      3.

Subject to an extraordinary partners’ resolution and subject to stricter legal
regulations, the following business management measures always require the
consent of both partners:

      1.

Sale, letting, leasing or other transfer of all or a substantial part of the
company’s assets;

      2.

Agreements of any kind between the company, its executive organs, its partners,
persons closely connected to the executive organs or to the partners, or anyone
else with at least 10% participation in the above mentioned entities.

      3.

Establishing and closing branches;

      4.

Liquidation of the company;

8

--------------------------------------------------------------------------------


5.

Conclusion of a transaction of any kind outside the company’s normal business
operations, at a value of more than € 5,000 per transaction.

   

 

  6.

Establishment of signature power or general power of attorney

   

 

7.

Establishment of connections with corporations, conclusion of secret partnership
agreements, of management agreements and other agreements which may give third
parties the power to manage the company.

Article 8: Partners’ Assembly (Shareholder Meeting)

1.

Partners’ resolutions are adopted at partners’ assemblies if not otherwise
stipulated by law or these Articles of Association.

    2.

The partners’ assembly is convened by the managers, each manager being
separately authorized to convene the assembly. Notice is given by registered
letter giving the place, time and agenda, and mailed to the last address of the
partner provided to the company. The time allowed for the notice, if there is no
particular need for haste, is at least two weeks after mailing, not including
the day of the assembly.

    3.

The partners’ assembly constitutes a quorum if at least 70% (seventy percent) of
the authorized share capital is represented. Otherwise, an additional assembly
must be convened without delay respecting the time al-lowed for notice as per
paragraph 2, which assembly will constitute a quorum regardless of the number of
participants. This must be stipulated in the second notice.

    4.

Partners’ resolutions, if not otherwise stipulated by law or the Articles of
Association, will be adopted by a simple majority of votes. Abstention from
voting will be considered a negative answer. Every € 50 of a business share
grants one vote.

    5.

Insofar as no other partners’ resolution was adopted, the partners’ assembly
will take place at the company’s registered place of business. At the assembly
the representation by executive organs or executive employees of the partners,
the other partners or people obliged to maintain professional secrecy is
permissible.

    6.

The assembly will elect a chairman by a simple majority. The chairman will also
take care that the resolutions are recorded in writing. Within a period of four
weeks after the assembly he will send the partners a protocol of the assembly.

9

--------------------------------------------------------------------------------


7.

The partners may deviate from the provisions regarding the partners’ assembly
and its formalities if it is agreed by all partners. With the consent of all
involved, resolutions can also be adopted by circular resolution, by phone, fax
or electronically. In this case care must be taken that the text of the
resolution be immediately documented in writing. If all partners take part in a
deviating form of resolution, their consent is assumed if they do not
immediately protest against this form of resolution.

    8.

Except in cases of nullity, in particular when obligatory laws are broken - the
partners may only protest against the resolution by submitting a claim in court
within a period of two months from the date the resolution was adopted.

Article 9: Balance Sheet, Appropriation of Earnings

1.

Within three months after the end of the business year, the managers must
prepare a balance sheet with a Profit and Loss Account for the previous year,
while respecting legal provisions, and submit it to the partners’ assembly with
the proposed appropriation of earnings. Insofar as legally permissible the
period for this will be six months.

    2.

The appropriation of earnings is subject to legal provisions. This means that in
principle the partners’ assembly will decide about the appropriation and
distribution of the earnings by resolution (Section 29 of the Limited Liability
Companies Law in the version of the Balance Sheet Directives Law).

    3.

Global Energy Inc. can demand that every quarter balance sheets are filed as
required by the American SEC regulation to be filed with the Global Energy Inc.
obligation for 10-Q.

Article 10: Disposal of Partnership Shares

1.

The disposal of a partnership share or parts thereof requires written permission
by the company to be valid, which shall only be given by the management after
all partners have given their consent.

    2.

The above regulations apply also to the establishment of a beneficial interest
in respect to the partnership shares as well as to pledging and assignment for
security of partnership shares.

10

--------------------------------------------------------------------------------


3.

Every partner is obliged, if intending to sell, to inform the other partner in
good time before beginning negotiations with third parties, and to accordingly
submit a sales offer. He must leave the other partner a reflection time of at
least one month. In case of sale, the other partner has the right of first
refusal.

Article 11: Termination

1.

Each partner may terminate the partnership in the company by a notice of six
months before the end of the business year, but not before December 31, 2010.

    2.

In consequence of the termination - subject to the provisions of Paragraph 3 -
the terminating partner shall leave the company after the end of the notice
period and the company shall continue according to Articles 12 and 13.

    3.

If the other partners join the termination by a partners’ resolution, the
company will be in liquidation at the date of termination. The terminating party
will take part in the liquidation.

Article 12: Confiscation of Partnership Share, Retirement

1.

The confiscation of business shares is permissible. It does not require the
consent of the involved partner if:

      a)

insolvency proceedings are opened concerning his assets, or the opening is
refused for lack of assets, or

      b)

his business share is taken in execution (by a third party);

      c)

there is significant cause. A significant cause is in particular when, due to
the misconduct of a partner, the other partners cannot be required to continue
their business relationship with him. No fault is necessary for this.

      2.

Instead of confiscating the partnership share, the partners’ assembly may decide
to transfer the business share to one or several partners or to a third party
named by the partners’ assembly. In the partners’ resolution each co-partner may
require that in the case of assignation, the share of the retiring partner shall
be transferred in proportion to his share in the company (accrual). Should an
exact proportional division not be possible, the shares shall be divided as
closely as possible.

      3.

If there is a right to confiscate, such confiscation or a partners’ resolution
according to Paragraph 2 can only occur within six months from of the time the
cause becomes

11

--------------------------------------------------------------------------------


known, but only as long as the cause for confiscation still exists. This
includes the knowledge by one of the managers (regardless of the type of
representation authority) of the company, insofar as the cause is not linked to
the very person of this manager.

    4.

The resolution concerning confiscation or retirement is adopted by the
partnership assembly at which the partner to be dismissed has no right to vote.

    5.

Confiscation or retirement are subject to remuneration. The remuneration will be
payable by the buyer of the share, observing Section 30 of the Limited Liability
Companies Law (forbidding that the share capital is being paid back by the
company to the partner). The amount of remuneration will be determined according
to the regulations et forth below.

Article 13: Remuneration for confiscated or assigned shares

1.

If business shares are confiscated or assigned in accordance with these Articles
of Association, the entitled partner or his successors will be remunerated for
it. For this purpose the management will immediately prepare a compensation
balance sheet. In this balance sheet all assets and liabilities shall appear at
their real value at the time of the partner’s retirement. The company’s goodwill
- if permissible - is not to be taken into account. The retired partner will not
participate in pending transactions.

    2.

If the parties involved cannot reach an agreement as to the value, it will be
determined by an expert. The expert will be appointed upon demand of one of the
parties by the President of the Bayreuth Chamber of Industry and Commerce. The
costs of the valuation will be borne by the retired party and the company in
equal shares.

    3.

The remuneration will be paid in five equal annual installments. The first
installment is due for payment six months after the confiscation resolution or
the date of retirement of the partner involved, and the following installments
on the corresponding calendar day of the subsequent years. The outstanding
installment will bear annual interest of 2% - two percent - over the basic
interest rate as described in the Euro Introduction Law commencing with the
confiscation resolution or the date of retirement. The interest will be
calculated at current account bank rates and shall be due for payment together
with the following installment.

12

--------------------------------------------------------------------------------


4.

The compensation can be pre-paid fully or partially, and partial pre-paid
amounts will be deducted from the following installment due. No security may be
demanded.

Article 14: Exclusivity/Prohibition of Competition

Alphakat GmbH, Buttenheim gives the right to sell world wide. No other company
or person can get the same rights for the world-wide distribution.

Alphakat GmbH appoints the company to be the sole marketing agent for the United
States of America and the Chinese market. Alphakat GmbH will not use any
marketing channels on those markets except already established contacts.

The parties involved acknowledge that Alphakat GmbH, Buttenheim has already
granted third parties the right to sell the Technology and products in various
areas, as described in detail in the agreement dated May 02, 2007. Alphakat GmbH
explicitly reserves the right, as long as those agreements are valid and in
their material extent, to execute and fulfill those agreements with third
parties on its own account. No compensation in that respect has been agreed
upon.

The foregoing exclusive dealing requirements are valid as long the contract from
May 2nd 2007 is valid (including amendments or following contracts).

By a partners’ resolution to which both partners must consent, the partners and
managers may also regulate whether there are further prohibitions of
competition, whether to give exemptions and whether the exemption occurs against
remuneration or without remuneration.

Should one of the partners - for whatever reason - retire from the company, he
has the obligation not to exploit business secrets of which he learned pursuant
to the execution of this partnership agreement, either himself or by transfer to
third parties at the expense of the company founded or on the account of the
other partner.

Article 15: Additional Contributions to the Company

13

--------------------------------------------------------------------------------


1.

All sales and similar transactions will be made directly between Alphakat GmbH,
Buttenheim and the business partner. The sales price of each such transaction
will include a 10% commission (not including Value Added Taxes as per law),
which will be paid by Alphakat GmbH directly to the newly founded company. The
company has the right to make higher price offers, as long as the market accepts
them. In such case, the company would profit fully from the difference between
the purchase price offered by it and the regular sales prices. Alphakat GmbH and
the company will mutually coordinate their prices.

    2.

Alphakat GmbH will grant all necessary technical assistance and support by the
company to any end user and buyer of the Technology and products in order to
support the marketing of the technology and the products during sales.

    3.

Global Energy Inc. will establish a financial program in order to support the
end user in the acquisition of Alphakat GmbH products. However Global Energy
Inc. reserves the right to put such financial support only at the disposal of
selected and adequate end users. Moreover Global Energy Inc. has the
responsibility of providing the permits and tests necessary for the sale of the
diesel oil produced by the use of the marketed products and technology. Global
Energy Inc. is free to decide where they should do the marketing (i.e. also
obtaining permits).

Article 17: Publications

The company’s publications will be made only in the Electronic Federal Journal
(elektronischer Bundesanzeiger).

Article 18: Tax Clause

The executive organs of the company must respect the trading and tax law
principles of orderly business management and shall maintain the care in
business transactions that would be taken by an orderly and conscientious
businessman.

The management shall in particular not be authorized to grant advantages to the
partners or persons and companies close to them beyond the profit distribution
resolution duly adopted, neither to violate the prohibition of additional or
retroactive payments, nor to breach other acknowledged tax law principles which,
when

14

--------------------------------------------------------------------------------

disregarded, cause covert profit distribution. In case of non compliance, the
amount of the imbalance shall be covered by the partner to whom the advantage
was credited and the usual bank interests paid from the time the advantage was
granted until the payment is settled. Transactions in breach of the above
stipulations are void ab initio.

Insofar as the tax administration or tax courts recognize the payment received
as income received by the partner concerned despite the above tax clause,
without considering the repayment as negative income, the partner will only have
to repay the advantage remaining after deducting the additional income tax
payable by him plus the usual bank interest.

Article 19: General Instructions

1.

Insofar as not otherwise stipulated in this agreement, the German Law regarding
Private Limited Companies (GmbH) shall prevail. The agreement is formulated
according to the provisions of German Company Law and is subject to the
jurisdiction of German courts.

    2.

Should any of the provisions of this agreement be or become invalid or
unenforceable, the other parts of the agreement shall remain valid nevertheless
and shall be binding on the parties to the agreement. The partners undertake in
such case to immediately and retroactively change the interpretation, whether
completely or by replacing any invalid provision retroactively, so that it
becomes as close as possible to the intended purpose.

Article 20: Cost

The costs of notarizing the partnership agreement, the publication, the
application for registration and registration of the Company in the Trade
Registry as well as the costs of consultancy services in respect of the
establishment shall be borne by the Company up to an estimated amount of €
2,000; any establishment costs above that amount shall be borne by the partners.
This applies without prejudice to the legal personal liability of the parties.

-End of Annex 2-

15

--------------------------------------------------------------------------------

EXHIBIT 3 – LIST OF PATENTS

Document Number Title Country Registration Date Docket Number File / Reference
Number ALP6004WO High-power WO 04/04/07 PCT/DE2007/0 PCT/DE2007/0 ALP7001BR
Diesel Oil out of BR (Britain) 03/31/04 PIO400912-6 PIO400912-6 ALP7001CA Diesel
Oil out of … CA (Canada) 07/15/04 2,474,523 2,474,523 ALP7001CN Diesel Oil out
of … CN (China) 03/23/04 200410030270 200410030270 ALP7001IN Diesel Oil out of …
IN (India) 08/02/04 747/CHE/2004 747/CHE/2004 ALP7001JP Diesel Oil out of … JP
(Japan) 10/08/04 2004-295764 2004-295764 ALP7001MX Diesel Oil out of … MX
(Mexico) 03/15/04 PA/A/2004/002 PA/A/2004/002 ALP7001RU Diesel Oil out of … RU
(Russia) 03/30/04 2004109567 2004109567 ALP7001US Diesel Oil out of … US (US)
07/15/04 10/891971 10/891971 ALP7002BR High-power BR (Britain) 02/02/06
PIO601891-2 PIO601891-2 ALP7002CA High-power CA (Canada) 09/01/06 2558401
2558401 ALP7002CN High-power CN (China) 02/14/06 200610004445 200610004445
ALP7002IN High-power IN (India) 07/25/06 1290/CHE/200 1290/CHE/200 ALP7002JP
High-power JP (Japan) 04/27/06 2006-123066 2006-123066 ALP7002MX High-power MX
(Mexico) 04/07/06 PA/a/2006/003 PA/a/2006/003 ALP7002RU High-power RU (Russia)
04/19/06 2006113270 2006113270 ALP7002US High-power US (US) 08/23/06 11/2508760
11/2508760 ALP7004BR   BR (Britain) 04/10/07     ALP7004CN High-power CN (China)
      ALP7004IN High-power IN (India) 11/20/07     ALP7004JP High-power JP
(Japan) 11/19/07 2007-299152 2007-299152 ALP7004KR High-power KR (Korea)
11/20/07 10-2007-01186 10-2007-01186 ALP7004MX High-power MX (Mexico) 05/25/07
MX/a/2007/006 MX/a/2007/006 ALP7004RU High-power RU (Russia) 11/19/07    

 22

--------------------------------------------------------------------------------